On petition for rehearing, the constitutional validity of Chapter 10013, Acts of 1923, Chapter 10952, Acts of 1925, and Chapter 14776, Acts of 1931, are again vigorously challenged. The court has at great pains and labor reviewed these acts and the entire record in the cause. In the light of developments since their enactment, the provisions and assessments imposed by them will no doubt work a hardship on many of the landowners but this is not a cause that the court can now relieve against. We have examined every question raised and are conscious of no reason for changing our opinion as formerly expressed.
It is accordingly affirmed on rehearing.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur. *Page 289